Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are currently pending and have been examined.
Claims 1-21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to Provisional Application 62/144,374.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-21 are drawn to a process or system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a triage process in part performing the steps of directing a user triaged data display to appear on a user display of a designated user; prompting the designated user through the user triaged data display to initiate a triage task associated with a first report appearing on the user triaged data display; prompting the designated user through the user triaged data display to assign the triage task to a 
Claim 13 recites a triaged data display system in part performing the steps of direct[ing] a user triaged data display to appear on the local display or a user display of a designated user; prompt[ing] the designated user through the user triaged data display to initiate a triage task associated with a first report appearing on the user triaged data display; prompt[ing] the designated user through the user triaged data display to assign the triage task to a triage partner; and direct[ing] an alert message associated with the triage task to a partner computer configured to direct the alert message and the triage task to appear as part of a partner triaged data display on a partner display of the triage partner based on inputs from the designated user. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer with a display monitor. The specification defines the computer with a display monitor as any general purpose computer capable of processing data, receiving and processing inputs, and directing the display on a monitor (Detailed Description in ¶ 0038). The use of a computer with a display monitor is only recited as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 13 recites a user/partner display monitor; and a user computer operatively connected to the user display monitor. The specification defines the user/partner display monitor; and user computer operatively connected to the user display monitor as any general purpose computer capable of processing data, receiving and processing inputs, and directing the display on a monitor (Detailed Description in ¶ 0038). The use of a computer connected to a display monitor only recites the computer as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
he present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computer with a display monitor.
Claim 13 recites a user/partner display monitor; and a user computer operatively connected to the user display monitor.
 Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the computer and data processing devices to apply the algorithm and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 

For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 12 recites wherein the user triaged data display provides an interface for the designated user to access all data in a database to which the designated user has authorized access, the database comprising a plurality of reports comprising the first report. The specification does not provide additional structure for the database. The implementation of a database for storing reports only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.

Claims 1-21 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Badgett et al. (US Patent Application No. 2009/0313046)[hereinafter Badgett] in view of Hatlestad et al. (US Patent Application No. 2004/0122295)[hereinafter Hatlestad]. 

As per claim 1, Badgett teaches on the following limitations of the claim: 
the computer prompting the designated user through the user triaged data display to assign the triage task to a triage partner; and is taught in the Detailed Description in ¶ 0123, ¶ 0116, and ¶ 0102 (teaching on the system prompting the primary user to select the partner (here the partner is a partner type - not a specific person) to be assigned the task).
Badgett fails to teach the following limitation of claim 1. Hatlestad, however, does teach the following: 
a triage process comprising is taught in the Detailed Description in ¶ 0175  (teaching on a data triage and task assignment system);
a computer directing a user triaged data display to appear on a user display monitor of a designated user
the computer prompting the designated user through the user triaged data display to initiate a triage task associated with a first report appearing on the user triaged data display is taught in the Detailed Description in ¶ 0178-179 (teaching on the display promoting the primary user to view the patient data needed to initiate an associated task from a predetermined set of events (treated as synonymous to a report)); -AND-
the computer directing an alert message associated with the triage task to appear as part of a partner triaged data display on a partner display monitor of the triage partner based on inputs from the designated user is taught in the Detailed Description in ¶ 0181-183, ¶ 0130, and in the Claims at claim 8 (teaching on the task assignment system alerting the triage partner of an action (e.g. contacting the physician) on the triage partner's device display only after the primary user determines that medical intervention involving the partner is required).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data display and instruction system of Hatlestad with the motivation of appropriately processing a large amount of patient health data to provide a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005).
As per claim 2, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett also discloses the following: 
the triage process of claim 1 further comprising the computer prompting the designated user to select the triage partner is taught in the Detailed Description in ¶ 0123, ¶ 0116, and ¶ 0102 (teaching on the system prompting the primary user to select the partner (here the partner is a partner type - not a specific person) required).

the triage process of claim 1 further comprising the computer prompting the designated user to provide the alert message is taught in the Detailed Description in ¶ 0103 (teaching on the primary user providing a manual text input for the task alert communicated to the partner).
As per claim 4, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett fails to teach the following; Hatlestad, however, does disclose:
the triage process of claim 1 further comprising the computer categorizing a plurality of reports comprising the first report into a plurality of categories and partitioning the plurality of reports into non-critical reports and critical reports is taught in the Detailed Description in ¶ 0175, ¶ 0179, and ¶ 0180-183 (teaching on categorizing each predetermined set of events (i.e. reports) into categories ranked by severity of the event wherein the "red status" is considered critical and the "green status" is considered non-critical).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data into urgency categories of Hatlestad with the motivation of providing a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005) and visually identifying imminent life threatening events (Hatlestad in the Summary in ¶ 0006).
As per claim 5, the combination of Badgett and Hatlestad discloses all of the limitations of claim 4. Badgett fails to teach the following; Hatlestad, however, does disclose:
the triage partner of claim 4 further comprising the computer directing the user triaged data display to display the plurality of reports as a plurality of stacks with a non-critical stack of non-critical reports for each category is taught in the Detailed Description in ¶ 
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data into urgency categories of Hatlestad with the motivation of providing a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005) and visually identifying imminent life threatening events (Hatlestad in the Summary in ¶ 0006).
As per the limitation appearing at a predetermined location around a circle and a critical stack of critical reports for each category lying outside the circle, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the events be organized around a circle with the critical events being places outside the circle because the shape and position of the event types is a matter of design choice. The choice in how to design the critical and non-critical event display does not have an impact on the function of the claim (see MPEP §  2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) wherein the claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body). 
As per claim 6, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett also discloses the following: 
the triage process of claim 1 further comprising the computer directing a triage icon to appear on the user triaged data display, the triage icon providing a visual indication of a current status of the triage task based on inputs from the triage partner is taught in the Detailed Description in ¶ 0104, ¶ 0122-124, ¶ 0118, ¶ 0142 and in the Figures at fig. 5 
As per claim 7, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett also discloses the following: 
the triage process of claim 1 further comprising the computer directing a reminder to the user triaged data display or the partner triaged data display when the triage task remains incomplete for a predetermined period of time is taught in the Detailed Description in ¶ 0112 and in the Claims at claim 14 (teaching on generating reminders to the users when a task is not completed in a predetermined amount of time).
As per claim 8, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett fails to teach the following; Hatlestad, however, does disclose:
the triage process of claim 1, wherein the first report is a critical report is taught in the Detailed Description in ¶ 0175, ¶ 0179, and ¶ 0180-183 (teaching on an embodiment wherein a predetermined set of events is determined to be a "red status" (i.e. critical)).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data into urgency categories including critical reports of Hatlestad with the motivation of providing a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005) and visually identifying imminent life threatening events (Hatlestad in the Summary in ¶ 0006).
As per claim 9, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett also discloses the following: 
the triage process of claim 1, wherein the designated user is a health care professional and the triage partner is a health care specialist is taught in the Detailed Description in ¶ 0123, 
As per claim 10, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett fails to teach the following; Hatlestad, however, does disclose:
the triage process of claim 1, wherein the designated user or the triage partner is a patient is taught in the Detailed Description in ¶ 0181-183, ¶ 0130, and in the Claims at claim 8 (teaching on the primary user being a physician and the triage partner being a patient user).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the partner user being the patient of Hatlestad with the motivation of “allow[ing] communication in one or two directions” between patient and provider (Hatlestad in the Detailed Description in ¶ 0058) when immediate action by a patient is necessary in imminently life threating circumstances (Hatlestad in the Detailed Description in ¶ 0181).

As per claim 13, Badgett teaches on the following limitations of the claim: 
prompt the designated user through the user triaged data display to assign the triage task to a triage partner; and is taught in the Detailed Description in ¶ 0123, ¶ 0116, and ¶ 0102 (teaching on the system prompting the primary user to select the partner (here the partner is a partner type - not a specific person) to be assigned the task).
Badgett fails to teach the following limitation of claim 1. Hatlestad, however, does teach the following: 
a triaged data display system comprising is taught in the Detailed Description in ¶ 0175  (teaching on a data triage and task assignment system);
a user display monitor; and a user computer operatively connected to the user display monitor, the user computer configured to is taught in the Detailed Description ¶ 0113, ¶ 
direct a user triaged data display to appear on the local display monitor or a user display monitor of a designated user is taught in the Detailed Description in ¶ 0070-71, ¶ 0179, ¶ 0088-87, and ¶ 0113 (teaching on a triaged patient data display for a primary (i.e. designated) user (here, the clinician/physician) on the wellness monitoring device (WMD));
prompt the designated user through the user triaged data display to initiate a triage task associated with a first report appearing on the user triaged data display is taught in the Detailed Description in ¶ 0178-179 (teaching on the display promoting the primary user to view the patient data needed to initiate an associated task from a predetermined set of events (treated as synonymous to a report)); -AND-
direct an alert message associated with the triage task to a partner computer configured to direct the alert message and the triage task to appear as part of a partner triaged data display on a partner display monitor of the triage partner based on inputs from the designated user is taught in the Detailed Description in ¶ 0181-183, ¶ 0130, and in the Claims at claim 8 (teaching on the task assignment system alerting the triage partner of an action (e.g. contacting the physician) on the triage partner's device display only after the primary user determines that medical intervention involving the partner is required).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data display and instruction system of Hatlestad with the motivation of appropriately processing a large amount of patient health data to provide a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005).

the triaged data display system of claim 13 further comprising the partner computer operatively connected to the partner display monitor is taught in the Detailed Description in ¶ 0046-48 and in the Figures at fig. 1 reference character 105 (teaching on the partner computer device connected to the partner display monitor).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the instructional display for the partner of Hatlestad with the motivation of “allow[ing] communication in one or two directions” between patient and partner (Hatlestad in the Detailed Description in ¶ 0058).
As per claim 15, the combination of Badgett and Hatlestad discloses all of the limitations of claim 13. Badgett also discloses the following: 
the triaged data display system of claim 13, wherein the user computer is further configured to prompt the designated user to select the triage partner is taught in the Detailed Description in ¶ 0123, ¶ 0116, and ¶ 0102 (teaching on the system prompting the primary user to select the partner (here the partner is a partner type - not a specific person) required).
As per claim 16, the combination of Badgett and Hatlestad discloses all of the limitations of claim 13. Badgett also discloses the following: 
the triaged data display system of claim 13, wherein the user computer is further configured to prompt the designated user to provide the alert message is taught in the Detailed Description in ¶ 0103 (teaching on the primary user providing a manual text input for the task alert communicated to the partner).

the triaged data display system of claim 13, wherein the user computer is further configured to categorize a plurality of reports comprising the first report into a plurality of categories and partitioning the plurality of reports into non-critical reports and critical reports is taught in the Detailed Description in ¶ 0175, ¶ 0179, and ¶ 0180-183 (teaching on categorizing each predetermined set of events (i.e. reports) into categories ranked by severity of the event wherein the "red status" is considered critical and the "green status" is considered non-critical).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data into urgency categories of Hatlestad with the motivation of providing a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005) and visually identifying imminent life threatening events (Hatlestad in the Summary in ¶ 0006).
As per claim 18, the combination of Badgett and Hatlestad discloses all of the limitations of claim 17. Badgett fails to teach the following; Hatlestad, however, does disclose:
the triaged data display system of claim 17, wherein the user computer is further configured to direct the user triaged data display to display the plurality of reports as a plurality of stacks comprising a non-critical stack of non-critical reports for each category is taught in the Detailed Description in ¶ 0175, ¶ 0179, and ¶ 0180-183 (teaching on categorizing each predetermined set of events (i.e. reports) into category "stacks" ranked by severity of the event wherein the "red status" is considered critical and the "green status" is considered non-critical and displaying said categories in a graphical user interface).

As per the limitation appearing at a predetermined location around a circle and a critical stack of critical reports for each category lying outside the circle, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the events be organized around a circle with the critical events being places outside the circle because the shape and position of the event types is a matter of design choice. The choice in how to design the critical and non-critical event display does not have an impact on the function of the claim (see MPEP §  2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) wherein the claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body). 
As per claim 19, the combination of Badgett and Hatlestad discloses all of the limitations of claim 17. Badgett fails to teach the following; Hatlestad, however, does disclose:
the triaged data display system of claim 17, wherein the plurality of reports share a common display format is taught in the Detailed Description ¶ 0113-117, and in the Figures at fig. 14 (teaching on the data reports following a common display format).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation system of Badgett with the triaged patient data in a consistent format of Hatlestad with the motivation of providing a meaningful, accurate, and timely indication of the overall health of the patient (Hatlestad in the Background in ¶ 0005) wherein the display design may be “useful to diagnose and treat various health conditions” (Hatlestad in the Detailed Description in ¶ 0113).

the triaged data display system of claim 13, wherein the user computer is further configured to direct a triage icon to appear on the user triaged data display, the triage icon providing a visual indication of a current status of the triage task based on inputs from the triage partner is taught in the Detailed Description in ¶ 0104, ¶ 0122-124, ¶ 0118, ¶ 0142 and in the Figures at fig. 5 reference character 390 (teaching on displaying a visual indication of the triaged task's current status on the primary user's workstation based on inputs provided by the partner (here, an input example provided is scanning into the patient room)).
As per claim 21, the combination of Badgett and Hatlestad discloses all of the limitations of claim 13. Badgett also discloses the following: 
the triaged data display system of claim 13, wherein the user computer is further configured to direct a reminder to the user triaged data display or the partner triaged data display when the triage task remains incomplete for a predetermined period of time is taught in the Detailed Description in ¶ 0112 and in the Claims at claim 14 (teaching on generating reminders to the users when a task is not completed in a predetermined amount of time).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Badgett et al. (US Patent Application No. 2009/0313046)[hereinafter Badgett] in view of Hatlestad et al. (US Patent Application No. 2004/0122295)[hereinafter Hatlestad] in further view of Blechman (US Patent Application No. 2015/0213195)[hereinafter Blechman]. 
As per claim 11, the combination of Badgett and Hatlestad discloses all of the limitations of claim 10. Badgett and Hatlestad fail to teach the following; Blechman, however, does disclose:
the triage process of claim 10 further comprising prompting the patient for permission to share the first report with a health care provider and sharing the first report with the health care provider upon receiving permission from the patient is taught in the Detailed Description in ¶ 0071-74 (teaching on sending an access request to a patient for authorization of a health care provider to view a particular patient record and upon receiving authorization from the patient, providing access to the provider).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation and patient data display system of Badgett and Hatlestad with the patient data authorization requirement of Blechman with the motivation of “enable[ing] a healthcare consumer to exercise exclusive control over her record” (Blechman in the Detailed Description in ¶ 0034).
As per claim 12, the combination of Badgett and Hatlestad discloses all of the limitations of claim 1. Badgett and Hatlestad fail to teach the following; Blechman, however, does disclose:
the triage process of claim 1, wherein the user triaged data display provides an interface for the designated user to access all data in a database to which the designated user has authorized access, the database comprising a plurality of reports comprising the first report is taught in the Detailed Description in ¶ 0071-74, ¶ 0046, and ¶ 0052 (teaching on providing access to all reports to the provider that the patient has authorized the provider to access).
One having ordinary skill in the art at the time the invention was filed would be combine the user triage task allocation and patient data display system of Badgett and Hatlestad with the patient data authorization requirement to view a plurality of records of Blechman with the motivation of “enable[ing] a healthcare consumer to exercise exclusive control over her record” (Blechman in the Detailed Description in ¶ 0034) while also enabling authorized healthcare providers to view complete medical documentations instead of fragmented pieces (Blechman in the Detailed Description in ¶ 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626